DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-14 were originally pending in this application of which claims 1-7 were withdrawn from further consideration (Restriction) prior to the amendment dated 06/07/2022. Claims 8-11 and 14 are now amended. Claims 12-13 are cancelled and no new claims are added. Hence, claims 1-11 and 14 are currently pending in the instant application of which claims 1-7 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 5 para 2), filed on 06/07/2022 with respect to the 112 rejections of claims 8 and 11-13 have been fully considered and are persuasive. The 112 (b) rejections of claims 8-14 have been withdrawn. 
Applicant’s arguments filed on 06/07/2022 with respect to claim 8 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Sang et al. (KR0136111Y1) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4.Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (JPH11276794A) in view of Sang et al. (KR0136111Y1).
Regarding claims 8, 11 and 14 via Fig. 1, Tanigawa teaches a washing machine with an outer tub 1 in which a water tub 2 is swingably suspended [0003], a washing/dehydrating tub 11 (washing unit) to wash laundry using wash water [0006], a microcomputer control unit to judge the end of the washing process, the end of the rinsing process [0014], supply valves 22-24 along with hose 21 and water supply hose 18 (constituting washing liquid inlet device) for supplying tap water to the circulation path 17 ( i.e. to a predetermined volume), and solenoid valve 24 for controlling the supply of circulating water and tap water to the water tank 2 [0013], and at the time of washing, a predetermined amount of laundry and washing water are put in the washing/dehydrating tub 11 and then washing is started (washing liquid filled to a predetermined washing volume level) [0006], circulation path 17 (recycling loop) with pump 16 to filter wash water using a dirt filter 29  (filtering unit) (pumping through filtering unit) provided with a membrane filter 33 having a hole diameter of about several microns (i.e. capable of separating micron size particles from wash water i.e. microfiber removal ) and recycle filtered wash water back to the washing/dehydrating tub 11 [0013]. At the time of dehydration (end of the washing phase period), the valve 20 (outlet device) is opened and the valve 25 is closed. Then, the rinse water is drained to the outside of the machine body through a drain hose 19 [0019].

    PNG
    media_image1.png
    555
    569
    media_image1.png
    Greyscale
Via Figs. 1,4, Tanigawa further teaches a pump 16 and a circulation path 17 (recycling loop) that serves as a continuous conduit, connecting the pump 16, dirt filter 29 (filtering unit) and the washing/dehydrating tub 11 (washing unit) in a loop; 
At the time of rinsing, the washing water is circulated (through the drainage port 14, the connection hose 15, the filter 13, the pump 16 and the circulation path 17 and returned to the tub 11 by the action of the pump 16 (thereby filtering of washing liquid through the filtering unit, the pump simultaneously empties the washing unit while recirculating wash water through the filter unit) (Fig.5) [0006];
In the rinsing step, the rinsing water does not pass through the dirt filter 29 (filtering unit) but only the detergent filter 30 (filter bypass) due to the function of the three-way switching valve 25. Therefore, the clogging of the dirt filter 29 is reduced and not further clogged [0023] [0025] (see annotated Fig. 4 above).
Tanigawa does not explicitly teach that the filtering unit is comprised in a common detergent and filter unit, which common detergent and filter unit further comprises a detergent compartment, and which common detergent and filter unit is configured to release at least one detergent compound in the washing, cleaning, or after treatment process, and of filtration of liquid prior, during, and after washing.
Sang teaches a detergent container 5 (detergent compartment) on which a filter 6 is seated and integrated into a drawer (Fig. 2-4) where the injector nozzle 7-1 injects and pumps the washing water through the filter/detergent and discharged via path 4-1 (pg. 2 para 1-2).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Tanigawa with the integrated detergent and filter unit of Sang with the benefit of reducing water consumption and improving detergent utilization (pg. 2 para 13, Sang)
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanigawa et al. (JPH11276794A) in view of Sang et al. (KR0136111Y1) and further in view of Alexander et al. (US 20150176166 A1).
Regarding claims 9-10, the combination of Tanigawa and Sang teaches the washing machine as detailed above but does not explicitly teach that the recycling volume during one or more washing phase periods is less/larger than the predetermined volume of washing liquid.  
In the analogous art of method of controlling a laundry treating appliances, Alexander teaches a variable flow rate pump 384 (Fig. 6) such that pump 384 may be controlled to recirculate liquid to the treating chamber 320 at a predetermined volumetric supply rate [0074].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Tanigawa and Sang by replacing the pump 16 of the recycle loop with the variable flow rate pump 384 of Alexander, such that the recycling volume during one or more washing phase periods can be adjusted to be lower or higher than a predetermined volume of washing liquid.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period faor reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711